        Case 1:21-cv-01369-RMR-NRN Document 25 Filed 08/23/21 USDC Colorado Page 1 of 2
DocuSign Envelope ID: C78C3E38-8B01-46F7-A3FC-5952DE45F672
                      C1F303B1-37F8-4C18-9920-001C254C0C13




            UNITED STATES DISTRICT COURT
            DISTRICT OF COLORADO


              NICK VILLEGAS,

                                    Plaintiff,
                                                                Case No. 1:21-cv-01369-RMR-NRN
              v.

              TERRAPIN TOWER ROAD, LLC
              d/b/a Hampton Inn Denver Airport,
              TOWER ROAD LLC and
              MICHAELA FITZGERALD, an individual

                                    Defendants.



                                   STIPULATION OF DISMISSAL WITH PREJUDICE

                     IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the

            attorneys of record for the parties in the above-captioned action, that whereas no party hereto is an

            infant, incompetent person for whom a committee has been appointed or conservatee and no person

            not a party has an interest in the subject matter of the action, the above-entitled action be, and the

            same hereby is discontinued, with prejudice, and without fees or costs to any party as against the

            other. Each party shall bear their or its own costs and attorneys’ fees.

                     This stipulation may be filed without further notice with the Clerk of the Court.

            Respectfully submitted,

              JACKSON LEWIS LLP                                    ANDERSONDODSON, P.C.

                                                                      s/ Penn Dodson
              Timothy M. Kratz, Esq.                               Penn Dodson
              timothy.kratz@jacksonlewis.com                       penn@andersondodson.com
              950 17th St., Suite 2600                             11 Broadway, Suite 615
              Denver, CO 80202                                     New York, NY 10004
              Attorneys for Defendants                             Attorneys for Plaintiff



                                                               8
        Case 1:21-cv-01369-RMR-NRN Document 25 Filed 08/23/21 USDC Colorado Page 2 of 2
DocuSign Envelope ID: C78C3E38-8B01-46F7-A3FC-5952DE45F672
                      C1F303B1-37F8-4C18-9920-001C254C0C13




            SO ORDERED:


            ____________________________________
            U.S.D.J

            Dated: _________________




                                                             9
